DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function (“to vary a rate of flow” or “varying a rate of flow”), and equivalents thereof. The phrase “flow rate controller”  has been examined as --a valve, mixer or variable pump-- in accordance with the specification (para 29).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 9, 10-12 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of “determining, based on the sensed ambient air temperature, a predetermined temperature that is above the sensed ambient air temperature and will maximize an amount of heat rejected by the dry ambient cooling system to ambient air; and adjusting, based on at least the temperature of the heat transfer fluid by a control system module, a rate of flow of the heat transfer fluid into the process air heat exchanger to a flow rate that maintains the sensed temperature of the heat transfer fluid above the predetermined temperature” (claim 9) and “sense an ambient air temperature of an ambient air entering a heat rejection exchanger, the heat rejection exchanger receiving the heat transfer fluid leaving the process air heat exchanger; determine, based on the sensed ambient air temperature, a predetermined .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation of “sense a temperature of the heat transfer fluid leaving the process air heat exchanger; sense an ambient air temperature of the ambient air entering the ambient air heat exchanger, the ambient air heat exchanger receiving the heat transfer fluid leaving the process air adjust, based on at least the temperature of the heat transfer fluid and the ambient the rate of flow of the heat transfer fluid into the process air heat exchanger to a flow rate that maintains temperature of the heat transfer fluid leaving the process air    heat exchanger above a predetermined temperature that is above ambient air temperature, the predetermined temperature selected to maximize an amount of heat rejected by the ambient air heat exchanger to the ambient air”, wherein it is unclear how several temperatures are sensed and controlled without any sensors. Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite and the claim is rendered indefinite. For examination purposes, the phrase has been interpreted as -- adjust the rate of flow of the heat transfer fluid into the process air heat exchanger to a flow rate that maintains temperature of the heat transfer fluid leaving the process air  heat exchanger above a predetermined temperature that is above ambient air temperature based on feedback from at least one temperature sensor, the predetermined temperature selected to maximize an amount of heat rejected by the ambient air heat exchanger to the ambient air-- for clarity.
The remaining claims are rejected based on their dependency from a claim that has been rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, 11-12, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by  Leiper et al. US 2016/0320097 Al in view of Alsenz US 5,157,931 and HUNDY (Condensation).


a refrigerated cooling system comprising a first closed loop (annotated fig 1) to circulate a refrigerant; 
a dry ambient cooling system comprising: 
a second closed loop (annotated fig 1) to circulate a heat transfer fluid; 
a process air heat exchanger (22, para 34 noting 22 can be a plurality ) coupled to the second closed loop to exchange heat energy between air of a cooled volume and the heat transfer fluid (noting the cooled volume is naturally considered a volume of the area around the heat exchanger, and therefore heat exchangers are naturally known to “to exchange heat energy between air of a cooled volume and the heat transfer fluid” if the heat exchanger is a liquid/coolant to air heat exchanger ); 
and an ambient air heat exchanger (22, para 34 noting 22 can be a plurality) coupled to the second closed loop to transfer heat energy from the heat transfer fluid to ambient air (paras 67-68) ; 
a heat transfer fluid to refrigerant heat exchanger (38) coupled to the first closed loop and second closed loop to exchange heat energy between the refrigerant and the heat transfer fluid; 
a cooling mixer (52) coupled coupled to the second closed loop to provide variable mixing of heat transfer fluid returning from the ambient air heat exchanger with heat transfer fluid bypassing the ambient air heat exchanger; 
a flow rate controller to vary a rate of flow of the heat transfer fluid into the process air heat exchanger (para 66-70, noting valves 47, 70, 56 control different flow rates through different conduits in the system and thus the flow rate into the process heat exchnager)

 based on at least the temperature of the heat transfer fluid and the ambient (noting sensors 66, 72, 68).
Leiper et al. fail to explicitly teach temperature measurement comparison of ambient and coolant leaving the heat exchangers.
Alsenz teach based on at least the temperature of the heat transfer fluid and the ambient (fig 3) the rate of flow of the heat transfer fluid into the process air heat exchanger to a flow rate (figs 1 - 3, noting heat rejection mode), the predetermined temperature selected to maximize an amount of heat rejected by the ambient air heat exchanger to discharge of the liquid refrigerant from the condenser is controlled by a micro-controller circuit and so that the micro-controller circuit increases the flow when the temperature difference between the liquid refrigerant  and the ambient air flowing across the condenser is below a predetermined value and decreases the flow when the temperature difference is above a predetermined value.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include temperature measurement comparison of ambient and coolant leaving the heat exchangers as taught by Alsenz in the Leiper et al. invention in order to advantageously allow for the ambient air to optimize condenser pressures and performance by optimizing the expansion process and using it to improve the overall system efficiency.

HUNDY teach based on at least the temperature of the heat transfer fluid and the ambient the rate of flow of the heat transfer fluid into the process air heat exchanger to a flow rate that maintains temperature of the heat transfer fluid leaving the process air   heat exchanger above a predetermined temperature that is above ambient air temperature, the predetermined temperature selected to maximize an amount of heat rejected by the ambient air heat exchanger to the ambient air (fig 10.6, noting it is well known in the art that during heat rejection the condenser temperature and thus liquid in/exiting the condenser in a refrigeration cycle will be above the ambient temperature in a heat rejection mode, noting in the instant combination the rate of flow is altered by the primary and secondary reference teachings ) to provide operation temperatures in a condenser in a heat rejection mode.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the optimization temperatures as taught by HUNDY in the Leiper et al., as modified, invention in order to advantageously allow for operation temperatures in heat rejection mode of a condenser as is known in the art.
 
For clarity, the recitation “…the predetermined temperature selected to maximize an amount of heat rejected by the ambient air heat exchanger to the ambient air …” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art of the instant combination meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.

    PNG
    media_image1.png
    795
    608
    media_image1.png
    Greyscale


Re claim 3, Leiper et al. teach wherein the control system is configured to adjust the rate of flow of the heat transfer fluid into the process air heat exchanger by varying at least one of an overall rate of circulation of the heat transfer fluid or a rate of circulation of heat transfer fluid in the process air heat exchanger (noting overall rates are considered to change by individual legs, and different modes of operation, and that when fluid is bypassed also rate of circulation of heat transfer fluid in the process air heat exchanger is changed, see the rejection of claim 1 ).
Re claim 4, Leiper et al. teach  wherein the control system includes at least first and second temperature sensors to sense a temperature of the heat transfer the process air heat exchanger and the temperature of the heat transfer fluid leaving the process air heat exchanger (fig 1). Noting the second reference also teach the claim limitations (figs).
Re claim 5, Leiper et al.  teach the dry ambient cooling system further comprises an ambient air fan (26), wherein the ambient air fan is to draw an ambient air over the ambient air heat exchanger to exchange heat energy between the heat transfer fluid and the ambient air (para 33).








Re claim 9, Leiper et al. teach a method of performing hybrid cooling with a dry ambient cooling system, a refrigerated cooling system (system associated with 6), a process air heat exchanger (22) to exchange heat energy between air of a cooled volume, and a heat transfer fluid in a closed loop, the heat transfer fluid to circulate in the closed loop between the dry ambient cooling system, the refrigerated cooling system, and the process air heat exchanger (figs), the method comprising: with a cooling mixer  (52) coupled between the dry ambient cooling system and the refrigerated cooling system, the heat transfer fluid between the dry ambient cooling system and the refrigerated cooling and the process air heat exchanger system (figs, noting all the loops are coupled together thermally and physically) ; sensing, with a first temperature sensor, a temperature of the heat transfer fluid leaving the process air heat exchanger (via 72, 68, or 64,  figs); sensing, with a second temperature sensor, an ambient air temperature of ambient air entering the dry ambient cooling system (via 66, figs),
 the dry ambient cooling system receiving the heat transfer fluid leaving the process air heat exchanger (figs), and adjusting, based on at least  the temperature of the heat transfer fluid by a control system module, a rate of flow of the heat transfer fluid into the process air heat exchanger to a flow rate (see the rejection of claim 1).

Leiper et al. fail to explicitly teach temperature measurement comparison of ambient and coolant leaving the heat exchangers.
Alsenz teach and adjusting, based on at least   the temperature of the heat transfer fluid by a control system module, a rate of flow of the heat transfer fluid into the process air heat exchanger to a flow rate that maintains the sensed temperature of the heat transfer fluid above the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include temperature measurement comparison of ambient and coolant leaving the heat exchangers as taught by Alsenz in the Leiper et al. invention in order to advantageously allow for the ambient air to optimize condenser pressures and performance by optimizing the expansion process and using it to improve the overall system efficiency.

Leiper et al., as modified, fail to explicitly teach details of the optimization temperatures.
HUNDY teach determining, based on the sensed ambient air temperature, a predetermined temperature that is above the sensed ambient air temperature and will maximize an amount of heat rejected by the dry ambient cooling system to ambient air; and adjusting, based on at least the temperature of the heat transfer fluid by a control system module, a rate of flow of the heat transfer fluid into the process air heat exchanger to a flow rate that maintains the sensed temperature of the heat transfer fluid above the predetermined temperature (fig 10.6, noting it is well known in the art that during heat rejection the condenser temperature and thus liquid in/exiting the condenser in a refrigeration cycle will be above the ambient temperature in a heat rejection mode, noting in the instant combination the rate of flow is altered by the primary 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the optimization temperatures as taught by HUNDY in the Leiper et al., as modified, invention in order to advantageously allow for operation temperatures in heat rejection mode of a condenser as is known in the art.
For clarity, the recitation “…the predetermined temperature selected to maximize an amount of heat rejected by the ambient air heat exchanger to the ambient air …” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art of the instant combination meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.
	
Re claim 11, Leiper et al. teach the adjusting of the rate of flow of the heat transfer fluid into the process air heat exchanger App. No. 15/648,3954Examiner: Jones, Gordon A. Docket No. 130061-222377Art Unit: 3744is performed in order to at least one of maintain the heat transfer fluid exiting the process air heat exchanger at an upper end of an allowed temperature range or modulate the cooling capacity provided to the process air heat exchanger (noting the temperature remains higher in the heat rejection modes, above specific temperatures, see the rejection of claim 9 ).  
Re claim 12, Leiper et al. teach the varying of the rate of flow of the heat transfer fluid into the process air heat exchanger comprises varying at least one of an overall rate of circulation 

Re claim 14, Leiper et al.  teach the ambient air over an ambient air heat exchanger that is part of the dry ambient cooling system (para 33, 26).

Re claim 15, Leiper et al.  teach the closed loop is a first closed loop, the ambient air heat exchanger is a first ambient air heat exchanger, the refrigerated cooling system comprises a phase-transition refrigerant in a second closed loop (noting coolants are known to change phase and the structure is capable of having a phase change refrigerant, para 37), a phase-transition heat exchanger (38) , and a second ambient air heat exchanger (noting 22 is a plurality of heat exchangers, para 34, and thus  “a first ambient air heat exchanger” and “a second ambient air heat exchanger” are the plurality of 22) , wherein the phase-transition heat exchanger is to exchange heat between the phase- transition refrigerant in the second closed loop and the heat transfer fluid in the first closed loop, and the second ambient air heat exchanger is to exchange heat energy between the phase-transition refrigerant in the second closed loop and the ambient air (figs, noting the entire structure has a heat exchange relationship during operation).  

Re claim 16, Leiper et al. teach the second ambient air heat exchanger is downstream from the first ambient air heat exchanger ( noting that air passing over the first heat exchanger is capable of then passing over the second in a parallel adjacent system, additionally, the fluid can 
Re claim 17, Leiper et al. teach the first and second ambient air heat exchangers are in an airspace and further comprising using an ambient air fan to draw the ambient air over both the first and second ambient air heat exchangers in the airspace (26, para 33).

Re claim 18, Leiper et al. teach a control system module for a hybrid cooling system, configured to: 
sense a temperature of the heat transfer fluid leaving the process air heat exchanger; 
sense an ambient air temperature of an ambient air entering a heat rejection exchanger, the heat rejection exchanger receiving the heat transfer fluid leaving the process air heat exchanger (see the rejection of claim 1).
Leiper et al. fail to explicitly teach temperature measurement comparison of ambient and coolant leaving the heat exchangers.
Alsenz teach determine, based on the sensed ambient air temperature, a predetermined temperature that is above the sensed ambient air temperature , and adjust a flow rate of the heat transfer fluid entering the process air heat exchanger to maintain the second temperature at or above the temperature (figs 1 - 3, noting heat rejection mode ) to maximize an amount of heat rejected by the ambient air heat exchanger to discharge of the liquid refrigerant from the condenser is controlled by a micro-controller circuit and so that the micro-controller circuit increases the flow when the temperature difference between the liquid refrigerant  and the ambient air flowing across the condenser is below a predetermined value and decreases the flow when the temperature difference is above a predetermined value.

Leiper et al., as modified, fail to explicitly teach details of the optimization temperatures.
HUNDY teach determine, based on the sensed ambient air temperature, a predetermined temperature that is above the sensed ambient air temperature and will maximize an amount of heat rejected by the heat rejection exchanger to ambient air , and adjust a flow rate of the heat transfer fluid entering the process air heat exchanger to maintain the second temperature at or above the temperature (fig 10.6, noting it is well known in the art that during heat rejection the condenser temperature and thus liquid in/exiting the condenser in a refrigeration cycle will be above the ambient temperature in a heat rejection mode, noting in the instant combination the rate of flow is altered by the primary and secondary reference teachings ) to provide operation temperatures in a condenser in a heat rejection mode.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the optimization temperatures as taught by HUNDY in the Leiper et al., as modified, invention in order to advantageously allow for operation temperatures in heat rejection mode of a condenser as is known in the art.
 
For clarity, the recitation “…will maximize an amount of heat rejected by the heat rejection exchanger to ambient air …” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended 

Re claim 20, Leiper et al., as modified, fail to teach details of the controls.
Alsenz teach the control system module is implemented with one or more electronic circuits (col 5 lines 1-15) to acquire electrical signals (information) from various sensors.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the controls as taught by Alsenz in the Leiper et al., as modified, invention in order to advantageously allow for the controls to vary the flow rate of the system as is known in the art.
 

 Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over by  Leiper et al. US 2016/0320097 Al in view of Alsenz US 5,157,931 and HUNDY (Condensation) further in view of Zaynulin et al. US 2014/0150475 Al.
  
Re claim 6, Leiper et al. teach the ambient air heat exchanger is a first ambient air heat exchanger, the refrigerant comprises a phase-transition refrigerant, the heat transfer fluid to refrigerant heat exchanger comprises a phase-transition heat exchanger (noting that heat exchanger is capable of phase transition), however, Leiper et al. , as modified, fail to explicitly teach another heat exchanger.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include another heat exchanger as taught by Zaynulin et al. in the Leiper et al. , as modified, invention in order to advantageously allow for a vapour-compression Carnot cycle in refrigeration to cool and heat a coolant.
Re claim 7, Leiper et al.  teach the second ambient air heat exchanger is downstream from the first ambient air heat exchanger ( noting that air passing over the first heat exchanger is capable of then passing over the second in a parallel adjacent system, additionally, the fluid can travel downstream in the loop and therefore one will be downstream in a parallel arrangement in another interpretation).  

Re claim 8, Leiper et al. teach the first and second ambient air heat exchangers are in an airspace and the ambient air fan is to draw the ambient air over both the first and second ambient air heat exchangers in the airspace ( noting that the heat exchangers are parallel and adjacent in the instant combination and therefore air from the fin will pass over both 22).  


19 is/are rejected under 35 U.S.C. 103 as being unpatentable over by  Leiper et al. US 2016/0320097 Al in view of Alsenz US 5,157,931 and HUNDY (Condensation) further in view of Towner et al. US 20140340842 A1
Re claim 19, Leiper et al., as modified, fail to teach details of the controls.
Alsenz teach the control system module comprises one or more processors (col 5 lines 1-15)  and the control system module is at least partially configured by the one or more processors executing instructions from a computer readable medium (col 5 lines 1-15; ) to acquire electrical signals (information) from various sensors.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the controls as taught by Alsenz in the Leiper et al., as modified, invention in order to advantageously allow for the controls to vary the flow rate of the system as is known in the art.
Leiper et al., as modified, fail to teach a non-transitory computer readable medium
 
Towner et al. teach a non-transitory computer readable medium to use memory as is known in the art in controllers (para 29).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the memory as taught by Towner et al.  in the Leiper et al., as modified, invention in order to advantageously allow for a control system as is well known in the art with memory.



Response to Arguments
Applicant's arguments filed 5/03/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1-9, 11-17,  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues the claims dependent on the independent claim s are allowable based upon their dependence from an independent claim.  Examiner respectfully disagrees. The arguments with respect to claims 1 and 9 have been addressed above. Thus, the rejections are proper and remain.  
New rejections of record and provided for claims 18-20 in view of the change in scope fo the claims.












Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON A JONES/Examiner, Art Unit 3763